Citation Nr: 1528501	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraines/headaches.

2.  Entitlement to a sleep disorder, to include as secondary to service-connected bronchitis.

3.  Entitlement to service connection for hypertension, to include as secondary to generalized anxiety disorder.

4.  Entitlement to extension of a temporary total (100 percent) convalescence rating beyond March 31, 2015, pursuant to 38 C.F.R. § 4.30, for right second digit hammertoe.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1992 to April 1993 and from January 2003 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 (migraines/headaches), February 2014 (sleep apnea), and March 2015 (bronchitis, hypertension, right hammertoe convalescence rating) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a claim received by VA in June 2006, the Veteran sought service connection including for "migraine headaches."  In an unappealed May 2007 rating decision, service connection was denied for "migraine headaches."  Under 38 C.F.R. § 3.156(c)(1) (2014), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).  Additional relevant service treatment records with respect to migraines were received in April 2010 subsequent to the May 2007 rating decision.  Specifically, multiple service treatment records dated in 2003and 2004 documented migraines.  This information is relevant to the Veteran's claim for entitlement to service connection for migraines/headaches.  Thus, as the Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case, the January 2010 rating decision is on appeal as to the Veteran's June 2006 claim, without regard to finalityof the May 2007 rating decision.

The January 2010 rating decision, in pertinent part, also denied entitlement to service connection for depression.  In a March 2010 notice of disagreement, the Veteran contested both the migraine claim herein on appeal as well as the denial of her depression claim.  In a July 2014 rating decision, the RO granted entitlement to service connection for generalized anxiety disorder, as the claim was properly addressed broadly as a claim for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In April 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The April 2015 Board hearing transcript is associated with the claims file and reflects the record was held open for 30 days to allow for the submission of additional evidence.  In May 2015, the Veteran submitted additional evidence and waived review of the submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Additional evidence has also been associated with the record subsequent to the most recent May 2012 statement of the case issued for the Veteran's migraine claim.  Neither the Veteran nor her representative waived review of this evidence by the AOJ.  However, in light of the remand below, the AOJ will have the opportunity to consider the evidence when the claim is readjudicated. 

The issues of entitlement to service connection for nerve damage of the foot, was raised by the record in a March 2015 application for benefits and entitlement to a total disability rating based on individual unemployability due to service-connected disability was raised by the record in a May 2015 application for benefits, but they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

Additionally, in May 2011, VA received a duplicate statement from the Veteran, dated in June 2009, which contained claims adjudicated in the January 2010 rating decision.  This statement specified a dental claim, right knee claim (which was granted) and a right hip claim.  The Board is unclear as the Veteran's intent with respect to this statement and thus it is referred to the AOJ for clarification.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A February 2014 rating decision, denied, in pertinent part, entitlement to service connection sleep apnea, claimed as a sleep disorder secondary to service-connected bronchitis.  Within the appeal period, the Veteran, in May 2014, again requested service connection for sleep apnea.  Although the AOJ addressed such as a new claim and denied it again in a March 2015 rating decision, Board finds such constitutes a notice of disagreement rather than a new claim as it was received within the appeal period.  Similarly, hypertension was denied in a March 2015 rating decision and shortly thereafter, within the same month, the Veteran submitted another claim for hypertension.  The Board also finds such constitutes a notice of disagreement rather than a new claim.  Finally, the March 2015 rating decision granted a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30, effective January 5, 2015 through March 31, 2015, for right second digit hammertoe.  A noncompensable rating was resumed effective from April 1, 2015.  In a March 2015 statement, the Veteran requested an extension of convalescence benefits, and the Board finds such constituted disagreement with the ending date assigned for the 100 percent convalescence rating.  Statements of the case have not been issued with respect to entitlement to a sleep disorder, to include as secondary to service-connected bronchitis, entitlement to service connection for hypertension, to include as secondary to generalized anxiety disorder, and entitlement to extension of a temporary total convalescence rating beyond March 31, 2015 for right second digit hammertoe.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented for these claims, the Veteran should be provided with a statement of the case.

Additionally, it appears that the Veteran's service treatment records are incomplete.  While a portion of the Veteran's service treatment records are associated with the claims file such does not include enlistment or separation examinations for either period of the Veteran's active service.  On remand, the AOJ should take such steps necessary to obtain the Veteran's outstanding service treatment records and, if they cannot be located, make a formal finding as to their unavailability and notify the Veteran and her representative of such.

In March 2015 testimony, the Veteran reported private treatment for migraines from Dr. Brijbag.  Private treatment records from Dr. Brijbag dated from January 2007 to March 2007 were associated with the record in March 2007.  However, in light of the need to remand the case for other reasons, as outlined above, the Board finds that the Veteran should also be afforded another opportunity to submit copies of additional records from Dr. Brijbag, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on her behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents. 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

Updated VA treatment records should also be obtained.  The record reflects the Veteran most recently received VA treatment from the Miami VA Healthcare System in March 2015.  Thus, on remand, updated VA treatment records from the Miami VA Healthcare System, to include all associate outpatient clinics, since March 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In a June 2015 statement, the Veteran stated she was denied disability benefits from the Social Security Administration (SSA) but is appealing. VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained and the SSA records should be obtained upon remand.

The Veteran, in March 2015 testimony, reported that her migraines onset between her first and second periods of active service and worsened during her second period of service due to increased workload and related stress.  As noted above, the Veteran's enlistment examination reports and separation reports are not of record.  Nonetheless, other evidence also alludes to migraines preexisting her second period of service, including an August 2007 VA treatment record which stated the Veteran has had migraines since 1997, between her first and second periods of active service.  The November 2006 general examination report, the only VA examination report of record to address the Veteran's migraine claim, stated the migraines onset in 2003 and provided an opinion that stated in part, that the claimed condition of migraine is the same condition as seen during active duty but there is additional reason or etiology of the condition after military discharge which was the motor vehicle accident in November 2005 with head concussion and ethmoid sinusitis.  However, the November 2006 general examination report did not address the Veteran's claim that her migraines preexisted her second period of service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination with respect to the issue of entitlement to service connection for migraines/headaches.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case pursuant to the notice of disagreement received in May 2014, as to the February 2014 rating decision, which denied entitlement to service connection for a sleep disorder, to include as secondary to service-connected bronchitis, issue a statement of the case pursuant to the notice of disagreement received in March 2015, as to the rating decision in March 2015, which denied entitlement to service connection for hypertension, to include as secondary to service-connected generalized anxiety disorder, and issue a statement of the case pursuant to the notice of disagreement received in March 2015, as to the March 2015 rating decision, which requested extension of a temporary 100 percent convalescence evaluation beyond March 31, 2015 for right second digit hammertoe. 

The statement of the case(s) should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which she may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014). 

Only if the Veteran completes an appeal with respect to these issues by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Obtain all of the Veteran's outstanding available service treatment records, to include copies of her enlistment and separation examination reports for each period of service.  All reasonable attempts should be made to obtain the records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Any formal determination should be documented in the claims file. Any records that are received should be associated with the claims folder.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

3.  Contact the Veteran to request the necessary authorization to obtain additional treatment records from Dr. Brijbag (not already of record) for migraines, or records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

4.  Obtain the Veteran's updated VA treatment records from the Miami VA Healthcare System, to include all associated outpatient clinics, since March 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

5.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim, and any appeal, for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

6.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any migraine or headache disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the physical examination and review of the claims file, to include the Veteran's service treatment records and lay testimony, the examiner should give an opinion as to:

* Whether it is clear and unmistakable that any current chronic migraine or headache disability preexisted any period of service, to include with consideration of an August 2007 VA treatment report which noted the Veteran reported an onset of migraines in 1997, prior to his second period of service.  If it is found that it is clear and unmistakable that a migraine or headache disability preexisted a period of active service, the examiner should identify the clear and unmistakable evidence upon which this opinion is based.  The examiner should then address whether the identified disability worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the identified disability was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease.  If so, the examiner should identify the clear and unmistakable evidence upon which this opinion is based.  

Clear and unmistakable evidence is obvious and manifest.

* If, and only if, the examiner offers an opinion that any diagnosed migraine or headache disability has not been shown to have clearly and unmistakably pre-existed service and clearly and unmistakably shown to not have been aggravated by service, opine as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed migraine or headache disability is related to active service. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.

7.  The Veteran must be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

8.  Finally, after undertaking any other development deemed appropriate, readjudicate entitlement to service connection for migraines/headaches de novo pursuant to the June 2006 claim.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







